Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art is Murata et al. WO 2016/031896 (provided by the Applicant). Murata teaches   a method for removing heavy water and semi-heavy water from water and producing deuterium-depleted water, wherein the method has an adsorption step for supplying water vapor to a predetermined adsorbent at a pressure at which the heavy water and semi-heavy water are adsorbed on the adsorbent and light water is not readily adsorbed, causing the heavy water and semi-heavy water to be adsorbed, and recovering the water vapor not adsorbed on the adsorbent.  The method further comprises a desorption step for maintaining the vapor pressure of the periphery of the predetermined adsorbent on which the water vapor is adsorbed in a range in which heavy water and semi-heavy water are not readily desorbed, and recovering the water vapor desorbed from the adsorbent.
The prior art does not teach or fairly suggest a method for producing deuterium-depleted water by removing heavy water and semi-heavy water from water, the method comprising: adsorbing a large amount of light water on an adsorbent including a pore body which comprises a carbon material or an oxide while supplying water vapor to and allowing the water vapor to pass through the adsorbent for a predetermined period of time. The carbon material comprises a pore having a length to a bottom longer than a pore diameter of an opening portion by 5 times or more and a ratio of an outer surface area of a portion that is not the pore to an inner surface area of the pore of greater than 1:10 or the oxide having a pore having a length to a bottom longer than a pore diameter of an opening portion by 5 times or more and a ratio of an outer surface area of a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/SHARON PREGLER/           Primary Examiner, Art Unit 1772